819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Manuel PIRES, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant- Appellee.
No. 87-1025.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1987.Decided May 22, 1987.

Before WIDENER, HALL and MURNAGHAN, Circuit Judges.
Joseph Manuel Pires, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney;  Deborah Fitzgerald, U.S. Department of Health & Human Services, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order granting summary judgment for the Secretary of Health and Human Services is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Pires v. Bowen, C/A No. 86-841-A (E.D.Va., Jan. 12, 1987).


2
AFFIRMED.